--------------------------------------------------------------------------------

Exhibit 10.4
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH "[***]."


CHANGE MANAGEMENT FORM 14 to Statement of Work 3



 
Statements of Work (“SOWs”):
Support.com, Inc. (“Vendor”): Xfinity Home Remote Support (“SOW 3”) dated March
21, 2014
 
PCR No.:
 
Originator:  Joy Park
 
Date: 02/13/17
 
Department: NCO
 
Phone #: [***]
 
Title: Vice President
 
Locations Impacted:  Work from Home
 
Requested Implementation Date: 12/22/16
 
Estimated Hours: (LOE)
 
☒Billable         ☐Non-Billable
 
Billing Rate/Hour: See SOW
 
Fixed Fee Cost (if applicable) N/A
 
Type of Change: Comcast and Vendor agree to modify the Service Level Targets as
set forth below.  Unless specifically provided in this Change Management Form
(“CMF”), all other terms of SOW 3 remain unchanged.
 
Scope of Change:
 
☒Minor (Anything within current contract)
 
☐Major (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
 
Area(s) of Change
 
☐ Accounting/Payroll
 
☐  Network
 
☐  Data Processing
 
☐  Resource Planning
 
☐  General Facilities
 
☐  Quality Assurance
 
☐  Human Resources
 
☐  Telecom
 
☐  IT/BI
 
☐  Training
 
☐  Operations
 
☐  Recruiting
 
☒  Other: Service Level Targets



Effective December 22, 2016, the parties, for good and valuable consideration,
the receipt of which is hereby acknowledged, agree to modify SOW 3 as follows:



1.
Exhibit A is hereby deleted in its entirety and is replaced with Exhibit A
attached to this CMF.

 
Comcast Authorization

Comcast Representative’s Signature  /s/Joy Park




Print Name  Joy Park Date 2/24/2017



Vendor Authorization

Vendor Representative’s Signature /s/Rick Bloom

 

Print Name  Rick Bloom Date 2/24/2017

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 

--------------------------------------------------------------------------------

EXHIBIT A
Service Level Targets
 

a.
Line Adherence: Vendor is required to meet a minimum staffing target of
ninety-two percent (92%) for each thirty (30) minute interval.  The fiscal month
target will be considered met if a minimum of [***]  of the total [***] 
intervals meet the [***] interval requirement.  The intervals start on [***] 
adjusted for Comcast requested additional training.

 
The below bonus applies on a fiscal calendar month, which is measured by [***] 
in a fiscal month:


Actual Line Adherence
Bonus Rate
[***]
[***]




b.
ITG Utilization:  An Interactive Troubleshooting Guide (“ITG”) is defined as
Comcast’s internal troubleshooting guides used by an agent to provide customer
service support to Comcast customers.  ITG Utilization is defined as the total
number of Completed ITGs divided by the total number of repair calls handled.  A
Completed ITG is an ITG that was opened correctly, followed as directed and
closed by selecting the “Complete ITG” button where a corresponding customer
reported (“CR”) ticket number was provided per Comcast guidelines.   Only one
(1) ITG completed during each individual interaction between an agent and a
customer will be counted as a Completed ITG.

 
The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




b.
VOC: Vendor shall meet the Service Level Target for Voice of Customer (“VOC”). 
VOC is measured by the Comcast customer’s scoring related to their satisfaction
with the last CSR that the customer interacted with on the phone.  A third party
survey agent conducts the automated survey after the last interaction and the
customer’s rating of satisfaction with that CSR is scored and reported out to
Vendor and CSR.

 
The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




c.
FCR:  Vendor shall meet the Service Level Target for First Call Resolution
(“FCR”).  FCR is measured as the total number of Unique Customers who do not
call back to the same queue initially called within [***] including [***]  into
that queue not to include abandoned calls within the same seven (7) day period. 
Unique Customers are defined as the [***]  from the same phone number.



The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]

 

d.
ATR:  Vendor shall meet the Service Level Target for Avoidable Truck Rolls
(“ATR”).  ATR is defined as total care CSR avoidable truck rolls divided by
total truck rolls scheduled.  An avoidable truck roll is determined by a Comcast
technician after a truck roll is completed. If the primary reason code listed by
technician is a CSR avoidable reason code listed by technician is a CSR
avoidable reason code (i.e., could have been fixed without a truck roll by
following the Line of Questioning “LOQ” or using the corrected Integrated
Troubleshooting Guide “ITG”), then that truck roll will be deemed an avoidable
truck roll.

 
The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




e.
Adjusted Bonus Percentages.  In the event that Comcast elects to waive a Service
Level Target for any fiscal calendar month, Comcast shall notify Vendor of such
decision as soon as reasonably practical.  Such notice shall include the
adjusted Bonus payout percentages for the remaining metric(s) based on an equal
distribution of the Bonus that corresponded to the waived Service Level Target
to the remaining Service Level Targets.






f.
AHT Target Credit.  The AHT Target will be determined by Comcast based on the
external AHT for the same call type as calculated based on the then current
fiscal month vendor AHT average for all third party outsourced agents handling
that call type. New hire CSRs AHT will be excluded from the AHT calculation for
the first [***]  of employment, except for CSRs hired as attrition replacements.
If Vendor’s actual AHT for a fiscal month does not exceed the AHT Target by
[***], then no credit shall be due to Comcast.  For Services managed by Comcast
divisional teams, AHT will be measured by division by aggregate line of business
and compared to the Comcast division external AHT for the same call types.  AHT
shall not be effective until such time as the reporting is available to
Comcast.  If Vendor’s actual AHT for a fiscal month exceeds the AHT Target by
[***], then a credit shall be issued to Comcast. The calculation of the credit
shall be as set forth below:



[***]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
 

--------------------------------------------------------------------------------